--------------------------------------------------------------------------------

Exhibit 10.20
 
WASTE CONNECTIONS, INC.
SECOND AMENDED AND RESTATED
2004 EQUITY INCENTIVE PLAN
(as amended and restated)
 
1.  PURPOSE.
 
The purpose of the Plan is to provide a means for the Company and any
Subsidiary, through the grant of Nonqualified Stock Options and/or Restricted
Stock or Restricted Stock Units to selected Employees (including officers),
Directors and Consultants, to attract and retain persons of ability as
Employees, Directors and Consultants, and to motivate such persons to exert
their best efforts on behalf of the Company and any Subsidiary.
 
2.  DEFINITIONS.
 
(a)  “Board” means the Company’s Board of Directors.
 
(b)  “Change in Control” means:
 
(i)       any reorganization, liquidation or consolidation of the Company, or
any merger or other business combination of the Company with any other
corporation, other than any such merger or other combination that would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such transaction;
 
(ii)      any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company; or
 
(iii)    a transaction or series of related transactions in which any “person”
(as defined in Section 13(d) and 14(d) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of fifty percent (50%) or more of the Company’s outstanding
voting securities (except that for purposes of this definition, “person” shall
not include any person (or any person that controls, is controlled by or is
under common control with such person) who as of the date of an Option Agreement
or a Restricted Stock or Restricted Stock Unit Agreement owns ten percent (10%)
or more of the total voting power represented by the outstanding voting
securities of the Company, or a trustee or other fiduciary holding securities
under any employee benefit plan of the Company, or a corporation that is owned
directly or indirectly by the stockholders of the Company in substantially the
same percentage as their ownership of the Company).
 
A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(c)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(d)  “Committee” means a committee appointed by the Board in accordance with
Section 4(b) of the Plan.
 
(e)  “Company” means Waste Connections, Inc., a Delaware corporation.
 
(f)  “Consultant” means any person, including an advisor, engaged by the Company
or a Subsidiary to render consulting services and who is compensated for such
services; provided that the term “Consultant” shall not include Directors.
 
(g)  “Continuous Status as an Employee, Director or Consultant” means the
individual’s employment as an Employee or relationship as a Consultant is not
interrupted or terminated, or, in the case of a Director who is not an Employee,
the term means the Director remains a Director of the Company. The Board, in its
sole discretion, may determine whether Continuous Status as an Employee,
Director or Consultant shall be considered interrupted in the case of (i) any
leave of absence approved by the Board, including sick leave, military leave or
any other personal leave, or (ii) transfers between locations of the Company or
between the Company and a Subsidiary or their successors.
 
 
1

--------------------------------------------------------------------------------

 
 
(h)  “Director” means a member of the Company’s Board.
 
(i)  “Disability” means permanent and total disability within the meaning of
Section 422(c)(6) of the Code.
 
(j)  “Employee” means any person employed by the Company or any Subsidiary of
the Company. Any officer of the Company or a Subsidiary is an Employee. A
Director is not an Employee unless he or she has an employment relationship with
the Company or a Subsidiary in addition to being a Director. Service as a
Consultant shall not be sufficient to constitute “employment” by the Company.
 
(k)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(l)  “Fair Market Value” means, as of any date, the value of Stock determined as
follows:
 
(i)       If the Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, its
Fair Market Value shall be the closing sales price for the Stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the
market trading day of the date of determination, or, if the date of
determination is not a market trading day, the last market trading day prior to
the date of determination, in each case as reported in The Wall Street Journal
or such other sources as the Board deems reliable;
 
(ii)      If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Stock on the market trading day of the
date of determination, or, if the date of determination is not a market trading
day, the last market trading day prior to the date of determination; or
 
(iii)     In absence of an established market for the Stock, the Fair Market
Value thereof shall be determined in good faith by the Board.”
 
(m)  “Nonqualified Stock Options” means Options that are not intended to qualify
as incentive stock options within the meaning of Section 422 of the Code.
 
(n)  “Option Agreement” means a written certificate or agreement between the
Company and an Optionee evidencing the terms and conditions of an individual
Option grant. Each Option Agreement shall be subject to the terms and conditions
of the Plan that apply to Options.
 
(o)  “Optionee” means an Employee, Director or Consultant who holds an
outstanding Option.
 
(p)  “Options” means Nonqualified Stock Options.
 
(q)  “Plan” means this Waste Connections, Inc. Second Amended and Restated 2004
Equity Incentive Plan (as amended and restated).
 
(r)  “Restricted Stock” means Stock awarded under the Plan in accordance with
the terms and conditions set forth in Section 6.
 
(s)  “Restricted Stock Agreement” means a written certificate or award agreement
between the Company and a Restricted Stock Participant evidencing a Restricted
Stock Award. Each Restricted Stock Agreement shall be subject to the terms and
conditions of the Plan that apply to Restricted Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
(t)  “Restricted Stock Award” means shares of Restricted Stock awarded pursuant
to the terms and conditions of the Plan.
 
(u)  “Restricted Stock Participant” means an Employee, Director or Consultant
who holds an outstanding Restricted Stock Award.
 
(v)  “Restricted Stock Unit” means a contractual right to receive Stock under
the Plan upon the attainment of designated performance milestones or the
completion of a specified period of employment or service with the Corporation
or any Subsidiary or upon a specified date or dates following the attainment of
such milestones or the completion of such service period.
 
(w)  “Restricted Stock Unit Agreement” means a written agreement between the
Company and a Restricted Stock Unit Participant evidencing a Restricted Stock
Unit Award. Each Restricted Stock Unit Agreement shall be subject to the terms
and conditions of the Plan that apply to Restricted Stock Units.
 
(x)  “Restricted Stock Unit Award” means an award of Restricted Stock Units made
pursuant to the terms and conditions of the Plan.
 
(y)  “Restricted Stock Unit Participant” means an Employee, Director or
Consultant who holds an outstanding Restricted Stock Unit Award.
 
(z)  “Restriction Period” means a time period, which may or may not be based on
performance goals and/or the satisfaction of vesting provisions (which may
depend on the Continuous Status as an Employee, Director or Consultant of the
applicable Restricted Stock Participant), that applies to, and is established or
specified by the Board at the time of, each Restricted Stock Award.
 
(aa)  “Rule 16b-3” means Rule 16b-3 under the Exchange Act or any successor to
Rule 16b-3, as amended from time to time.
 
(bb)  “Securities Act” means the Securities Act of 1933, as amended.
 
(cc)  “Stock” means the Common Stock of the Company.
 
(dd)  “Subsidiary” means any corporation that at the time an Option or a
Restricted Stock or Restricted Stock Unit Award is granted under the Plan
qualifies as a subsidiary of the Company under the definition of “subsidiary
corporation” contained in Section 424(f) of the Code, or any similar provision
hereafter enacted.
 
3.  SHARES SUBJECT TO THE PLAN.
 
(a)  Stock Available for Awards. Subject to adjustment as provided in Section 9
for changes in Stock, the Stock that may be sold or delivered pursuant to
Options, Restricted Stock and/or Restricted Stock Unit Awards shall not exceed
3,775,000 shares. The Company shall reserve for Options, Restricted Stock and/or
Restricted Stock Unit Awards 3,775,000 shares of Stock, subject to adjustment as
provided in Section 9. If any Option for any reason terminates, expires or is
cancelled without having been exercised in full, the Stock not purchased under
such Option shall revert to and again become available for issuance under the
Plan. Shares of Stock that are issued pursuant to Restricted Stock or Restricted
Stock Unit Awards may be either authorized and unissued shares (which will not
be subject to preemptive rights) or previously issued shares acquired by the
Company or any Subsidiary. Any shares of Stock subject to a Restricted Stock
Award that are forfeited shall revert to and again become available for issuance
under the Plan. If any Restricted Stock Unit Award terminates or is cancelled
for any reason before all the shares of Stock subject to such award vest and
become issuable, the shares of Stock which do not vest and become issuable under
that Restricted Stock Unit Award shall revert to and again become available for
issuance under the Plan.
 
(b)  Annual Award Limit. The maximum number of shares of Stock for which any one
person may be granted Options, Restricted Stock and Restricted Stock Units in
any one calendar year shall not exceed seventy-five thousand (75,000) shares in
the aggregate, subject to adjustment under Section 9.
 
 
3

--------------------------------------------------------------------------------

 
 
4.  ADMINISTRATION.
 
(a) Board’s Power and Responsibilities. The Plan shall be administered by the
Board or, at the election of the Board, by a Committee, as provided in
subsection (b), or, as to certain functions, by an officer of the Company, as
provided in subsection (c). Subject to the Plan, the Board shall:
 
(i)       determine and designate from time to time those Employees, Directors
and Consultants to whom Options, Restricted Stock Awards and/or Restricted Stock
Unit Awards are to be granted;
 
(ii)      authorize the granting of Options, Restricted Stock Awards and
Restricted Stock Unit Awards;
 
(iii)   determine the number of shares subject to each Option, the exercise
price of each Option, the time or times when and the manner in which each Option
shall be exercisable, and the duration of the exercise period;
 
(iv)     determine the number of shares of Stock to be included in any
Restricted Stock Award, the Restriction Period for such Award, and the vesting
schedule of such Award over the Restriction Period;
 
(v)       determine the number of shares of Stock to be subject to any
Restricted Stock Unit Award, the vesting schedule for those shares of Stock and
the date or dates on which the shares of Stock which vest under the Award are
actually to be issued;
 
(vi)     construe and interpret the Plan and each Option, Restricted Stock and
Restricted Stock Unit Agreement, and establish, amend and revoke rules and
regulations for the Plan’s administration, and correct any defect, omission or
inconsistency in the Plan or any Option, Restricted Stock or Restricted Stock
Unit Agreement in a manner and to the extent it deems necessary or expedient to
make the Plan fully effective;
 
(vii)    adopt such procedures and subplans and grant Options and Restricted
Stock and Restricted Stock Unit Awards on such terms and conditions as the Board
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are foreign nationals or
employed outside of the United States, or otherwise to conform to applicable
requirements or practices of jurisdictions outside of the United States;
 
(viii)   prescribe and approve the form and content of certificates and
agreements for use under the Plan;
 
(ix)     establish and administer any terms, conditions, performance criteria,
restrictions, limitations, forfeiture, vesting schedule, and other provisions of
or relating to any Option or any Restricted Stock or Restricted Stock Unit
Award;
 
(x)      grant waivers of terms, conditions, restrictions and limitations under
the Plan or applicable to any Option or Restricted Stock or Restricted Stock
Unit Award, or accelerate the vesting of any Option or any Restricted Stock or
Restricted Stock Unit Award or the issuance of vested Stock under any Restricted
Stock Unit Award;
 
(xi)     amend or adjust the terms and conditions of any outstanding Option or
any Restricted Stock or Restricted Stock Unit Award and/or adjust the number
and/or class of shares of Stock subject to any outstanding Option or any
outstanding Restricted Stock or Restricted Stock Unit Award, provided that no
such amendment or adjustment shall reduce the exercise price of any Option to a
price lower than the Fair Market Value of the Stock covered by such Option on
the date the Option was granted;
 
(xii)   at any time and from time to time after the granting of an Option or a
Restricted Stock or Restricted Stock Unit Award, specify such additional terms,
conditions and restrictions with respect to any such Option or any such
Restricted Stock or Restricted Stock Unit Award as may be deemed necessary or
appropriate to ensure compliance with any and all applicable laws or rules,
including, but not limited to, terms, restrictions and conditions for compliance
with applicable securities laws and methods of withholding or providing for the
payment of required taxes;
 
 
4

--------------------------------------------------------------------------------

 
 
(xiii)  offer to buy out a Restricted Stock or Restricted Stock Unit Award
previously granted, based on such terms and conditions as the Board shall
establish with and communicate to the Restricted Stock or Restricted Stock Unit
Participant at the time such offer is made;
 
(xiv)   to the extent permitted under the applicable Restricted Stock Agreement,
permit the transfer of a Restricted Stock Award by one other than the Restricted
Stock Participant who received the grant of such Restricted Stock Award; and
 
(xv)     take any and all other actions it deems necessary for the purposes of
the Plan.
 
The Board shall have full discretionary authority in all matters related to the
discharge of its responsibilities and the exercise of its authority under the
Plan. Decisions and actions by the Board with respect to the Plan and any Option
Agreement or any Restricted Stock or Restricted Stock Unit Agreement shall be
final, conclusive and binding on all persons having or claiming to have any
right or interest in or under the Plan and/or any Option Agreement or Restricted
Stock or Restricted Stock Unit Agreement.
 
(b)   Authority to Delegate to Committee. The Board may delegate administration
of the Plan to one or more Committees of the Board. Each such Committee shall
consist of one or more members appointed by the Board. Subject to the foregoing,
the Board may from time to time increase the size of any such Committee and
appoint additional members, remove members (with or without cause) and appoint
new members in substitution therefor, or fill vacancies, however caused. If the
Board delegates administration of the Plan to a Committee, the Committee shall
have the same powers theretofore possessed by the Board with respect to the
administration of the Plan (and references in this Plan to the Board shall apply
to the Committee), subject, however, to such resolutions, not inconsistent with
the provisions of the Plan, as may be adopted from time to time by the Board.
The Board may abolish any such Committee at any time and revest in the Board the
previously delegated administration of the Plan.
 
(c)   Authority to Delegate to Officers. The Board may delegate administration
of Sections 4(a)(i) through 4(a)(v) above to the Chief Executive Officer of the
Company; provided, however, that such officer may not grant Options, Restricted
Stock Awards and Restricted Stock Unit Awards covering more than 2,250,000
shares of Stock in the aggregate.
 
(d)   Ten Year Grant Period. Notwithstanding the foregoing, no Option or any
Restricted Stock or Restricted Stock Unit Award shall be granted after the
expiration of ten years from the effective date of the Plan specified in Section
15 below.
 
(e)   Modification of Terms and Conditions through Employment or Consulting
Agreements. Notwithstanding the provisions of any Option Agreement or any
Restricted Stock or Restricted Stock Unit Agreement, any modifications to the
terms and conditions of any Option or any Restricted Stock or Restricted Stock
Unit Award permitted by Section 4(a) with respect to any Employee or Consultant
may be effected by including the modification in an employment or consulting
agreement between the Company or a Subsidiary and the Optionee or the Restricted
Stock or Restricted Stock Unit Participant.
 
(f)   Restricted Stock and Restricted Stock Unit Vesting
Limitations. Notwithstanding any other provision of this Plan to the contrary,
Restricted Stock and Restricted Stock Unit Awards made to Employees or
Consultants shall become vested over a period of not less than three years (or,
in the case of vesting based upon the attainment of performance-based
objectives, over a period of not less than one year) following the date the
Restricted Stock or Restricted Stock Unit Award is made, and the Board may not
waive such vesting periods on a discretionary basis except in the case of the
death, disability or retirement of the Restricted Stock Participant or
Restricted Stock Unit Participant, a Change in Control, the terms and conditions
of an employment or consulting agreement between the Company or a Subsidiary and
the Restricted Stock Participant or Restricted Stock Unit Participant (whether
entered into prior to, on or after the Effective Date of this Plan, as provided
in Section 15(a) hereof) or pursuant to Section 4(e); provided, however, that,
notwithstanding the foregoing, Restricted Stock and Restricted Stock Unit Awards
that result in the issuance of an aggregate of up to 5% of the shares of Stock
available pursuant to Section 3(a) may be granted to any one or more Employee
and/or Consultant without respect to such minimum vesting provisions and
restrictions on waiver of this Section 4(f).
 
 
5

--------------------------------------------------------------------------------

 
 
5.  TERMS AND CONDITIONS OF OPTIONS.
 
Each Option granted shall be evidenced by an Option Agreement in substantially
the form attached hereto as Annex A or such other form as may be approved by the
Board. Each Option Agreement shall include the following terms and conditions
and such other terms and conditions as the Board may deem appropriate:
 
(a)   Option Term. Each Option Agreement shall specify the term for which the
Option thereunder is granted and shall provide that such Option shall expire at
the end of such term. The Board may extend such term; provided that the term of
any Option, including any such extensions, shall not exceed five years from the
date of grant.
 
(b)   Exercise Price. Each Option Agreement shall specify the exercise price per
share, as determined by the Board at the time the Option is granted, which
exercise price shall in no event be less than the Fair Market Value when the
Option is granted.
 
(c)   Vesting. Each Option Agreement shall specify when it is exercisable. The
total number of shares of Stock subject to an Option may, but need not, be
allotted in periodic installments (which may, but need not, be equal). An Option
Agreement may provide that from time to time during each of such installment
periods, the Option may become exercisable (“vest”) with respect to some or all
of the shares allotted to that period, and may be exercised with respect to some
or all of the shares allotted to such period or any prior period as to which the
Option shall have become vested but shall not have been fully exercised. An
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Board deems appropriate.
 
(d)   Payment of Purchase Price on Exercise. Each Option Agreement shall provide
that the purchase price of the shares as to which such Option may be exercised
shall be paid to the Company at the time of exercise either (i) in cash, or (ii)
in the absolute discretion of the Board (which discretion may be exercised in a
particular case without regard to any other case or cases), at the time of the
grant or thereafter, (A) by the withholding of shares of Stock issuable on
exercise of the Option or the delivery to the Company of other Stock owned by
the Optionee, provided in either case that the Optionee has owned shares of
Stock equal in number to the shares so withheld for a period sufficient to avoid
a charge to the Company’s reported earnings, (B) subject to compliance with
applicable law, according to a deferred payment or other arrangement (which may
include, without limiting the generality of the foregoing, the use of Stock)
with the person to whom the Option is granted or to whom the Option is
transferred pursuant to Section 5(e), (C) by delivery of a properly executed
notice together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the Stock being acquired upon the exercise of the Option, including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System (a “cashless exercise”), or (D) in any other form or
combination of forms of legal consideration that may be acceptable to the Board.
 
In the case of any deferred payment arrangement, interest shall be payable at
least annually and shall be charged at the minimum rate necessary to avoid the
treatment as interest, under any applicable provisions of the Code, of any
amounts other than amounts stated to be interest under the deferred payment
arrangement, or if less, the maximum rate permitted by law.
 
(e)   Transferability. An Option shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by the Optionee during his or her
lifetime, whether by operation of law or otherwise, other than by will or the
laws of descent and distribution applicable to the Optionee, and shall not be
made subject to execution, attachment or similar process; provided that the
Board may in its discretion at the time of approval of the grant of an Option or
thereafter permit an Optionee to transfer an Option to a trust or other entity
established by the Optionee for estate planning purposes, and may permit further
transferability or impose conditions or limitations on any permitted
transferability. Otherwise, during the lifetime of an Optionee, an Option shall
be exercisable only by such Optionee. In the event any Option is to be exercised
by the executors, administrators, heirs or distributees of the estate of a
deceased Optionee, or such an Optionee’s beneficiary, in any such case pursuant
to the terms and conditions of the Plan and the applicable Option Agreement and
in accordance with such terms and conditions as may be specified from time to
time by the Board, the Company shall be under no obligation to issue Stock
thereunder unless and until the Board is satisfied that the person to receive
such Stock is the duly appointed legal representative of the deceased Optionee’s
estate or the proper legatee or distributee thereof or the named beneficiary of
such Optionee.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)   Exercise of Option After Death of Optionee. If an Optionee dies (i) while
an Employee, Director or Consultant, or (ii) within three months after
termination of the Optionee’s Continuous Status as an Employee, Director or
Consultant because of his or her Disability or retirement, his or her Options
may be exercised (to the extent that the Optionee was entitled to do so on the
date of death or termination) by the Optionee’s estate or by a person who shall
have acquired the right to exercise the Options by bequest or inheritance, but
only within the period ending on the earlier of (A) one year after the
Optionee’s death (or such shorter or longer period specified in the Option
Agreement, which period shall not be less than six months), or (B) the
expiration date specified in the Option Agreement. If, after the Optionee’s
death, the Optionee’s estate or the person who acquired the right to exercise
the Optionee’s Options does not exercise the Options within the time specified
herein, the Options shall terminate and the shares covered by such Options shall
revert to and again become available for issuance under the Plan.
 
(g)   Exercise of Option After Termination of Optionee’s Continuous Status as an
Employee, Director or Consultant as a Result of Disability or Retirement. If an
Optionee’s Continuous Status as an Employee, Director or Consultant terminates
as a result of the Optionee’s Disability or retirement, and the Optionee does
not die within the following three months, the Optionee may exercise his or her
Options (to the extent that the Optionee was entitled to exercise them on the
date of termination), but only within the period ending on the earlier of (i)
six months after Disability or retirement (or such longer period specified in
the Option Agreement), and (ii) the expiration of the term set forth in the
Option Agreement. If, after termination, the Optionee does not exercise his or
her Options within the time specified herein, the Options shall terminate, and
the shares covered by such Options shall revert to and again become available
for issuance under the Plan.
 
(h)   No Exercise of Option After Termination of Optionee’s Continuous Status as
an Employee, Director or Consultant Other Than as a Result of Death, Disability
or Retirement. If an Optionee’s Continuous Status as an Employee, Director or
Consultant terminates other than as a result of the Optionee’s death, Disability
or retirement, all right of the Optionee to exercise his or her Options shall
terminate on the date of termination of such Continuous Status as an Employee,
Director or Consultant. The Options shall terminate on such termination date,
and the shares covered by such Options shall revert to and again become
available for issuance under the Plan.
 
(i)   Exceptions. Notwithstanding subsections (f), (g) and (h), the Board shall
have the authority to extend the expiration date of any outstanding Option in
circumstances in which it deems such action to be appropriate, provided that no
such extension shall extend the term of an Option beyond the expiration date of
the term of such Option as set forth in the Option Agreement.
 
(j)   Company’s Repurchase Right or Option Shares. Each Option Agreement may,
but is not required to, include provisions whereby the Company shall have the
right to repurchase any and all shares acquired by an Optionee on exercise of
any Option granted under the Plan, at such price and on such other terms and
conditions as the Board may approve and as may be set forth in the Option
Agreement. Such right shall be exercisable by the Company after termination of
an Optionee’s Continuous Status as an Employee, Director or Consultant, whenever
such termination may occur and whether such termination is voluntary or
involuntary, with cause or without cause, without regard to the reason therefor,
if any.
 
6.  TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.
 
(a)   Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by a Restricted Stock Agreement in substantially the form attached
hereto as Annex B or such other form as may be approved by the Board. Each
Restricted Stock Agreement shall be executed by the Company and the Restricted
Stock Participant to whom such Restricted Stock Award has been granted, unless
the Restricted Stock Agreement provides otherwise; two or more Restricted Stock
Awards granted to a single Restricted Stock Participant may, however, be
combined in a single Restricted Stock Agreement. A Restricted Stock Agreement
shall not be a precondition to the granting of a Restricted Stock Award; no
person shall have any rights under any Restricted Stock Award, however, unless
and until the Restricted Stock Participant to whom the Restricted Stock Award
shall have been granted (i) shall have executed and delivered to the Company a
Restricted Stock Agreement or other instrument evidencing the Restricted Stock
Award, unless such Restricted Stock Agreement provides otherwise, (ii) has
satisfied the applicable federal, state, local and/or foreign income and
employment withholding tax liability with respect to the shares of Stock which
vest or become issuable under the Restricted Stock Award, and (iii) has
otherwise complied with the applicable terms and conditions of the Restricted
Stock Award.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)  Restricted Stock Awards Subject to Plan. All Restricted Stock Awards under
the Plan shall be subject to all the applicable provisions of the Plan,
including the following terms and conditions, and to such other terms and
conditions not inconsistent therewith, as the Board shall determine and which
are set forth in the applicable Restricted Stock Agreement.
 
(i)    The Restricted Stock subject to a Restricted Stock Award shall entitle
the Restricted Stock Participant to receive shares of Restricted Stock, which
vest over the Restriction Period. The Board shall have the discretionary
authority to authorize Restricted Stock Awards and determine the Restriction
Period for each such award.
 
(ii)   Subject to the terms and restrictions of this Section 6 or the applicable
Restricted Stock Agreement or as otherwise determined by the Board, upon
delivery of Restricted Stock to a Restricted Stock Participant, or upon creation
of a book entry evidencing a Restricted Stock Participant’s ownership of shares
of Restricted Stock, pursuant to Section 6(f), the Restricted Stock Participant
shall have all of the rights of a stockholder with respect to such shares.
 
(c)  Cash Payment. The Board may make any such Restricted Stock Award without
the requirement of any cash payment from the Restricted Stock Participant to
whom such Restricted Stock Award is made, or may require a cash payment from
such a Restricted Stock Participant in an amount no greater than the aggregate
Fair Market Value of the Restricted Stock as of the date of grant in exchange
for, or as a condition precedent to, the completion of such Restricted Stock
Award and the issuance of such shares of Restricted Stock.
 
(d)  Transferability. During the Restriction Period stated in the Restricted
Stock Agreement, the Restricted Stock Participant who receives a Restricted
Stock Award shall not be permitted to sell, transfer, pledge, assign, encumber
or otherwise dispose of such Restricted Stock whether by operation of law or
otherwise and shall not be made subject to execution, attachment or similar
process. Any attempt by such Restricted Stock Participant to do so shall
constitute the immediate and automatic forfeiture of such Restricted Stock
Award. Notwithstanding the foregoing, the Restricted Stock Agreement may permit
the payment or distribution of a Restricted Stock Participant’s Award (or any
portion thereof) after his or her death to the beneficiary most recently named
by such Restricted Stock Participant in a written designation thereof filed with
the Company, or, in lieu of any such surviving beneficiary, as designated by the
Restricted Stock Participant by will or by the laws of descent and distribution.
In the event any Restricted Stock Award is to be paid or distributed to the
executors, administrators, heirs or distributees of the estate of a deceased
Restricted Stock Participant, or such a Restricted Stock Participant’s
beneficiary, in any such case pursuant to the terms and conditions of the Plan
and the applicable Restricted Stock Agreement and in accordance with such terms
and conditions as may be specified from time to time by the Board, the Company
shall be under no obligation to issue Stock thereunder unless and until the
Board is satisfied that each person to receive such Stock is the duly appointed
legal representative of the deceased Restricted Stock Participant’s estate or
the proper legatee or distributee thereof or the named beneficiary of such
Restricted Stock Participant.
 
(e)  Forfeiture of Restricted Stock. If, during the Restriction Period, the
Restricted Stock Participant’s Continuous Status as an Employee, Director or
Consultant terminates for any reason, all of such Restricted Stock Participant’s
shares of Restricted Stock as to which the Restriction Period has not yet
expired shall be forfeited and revert to the Plan, unless the Board has provided
otherwise in the Restricted Stock Agreement or in an employment or consulting
agreement with the Restricted Stock Participant, or the Board, in its
discretion, otherwise determines to waive such forfeiture.
 
(f)  Receipt of Stock Certificates. Each Restricted Stock Participant who
receives a Restricted Stock Award shall be issued one or more stock certificates
in respect of such shares of Restricted Stock. Any such stock certificates for
shares of Restricted Stock shall be registered in the name of the Restricted
Stock Participant but shall be appropriately legended and returned to the
Company or its agent by the recipient, together with a stock power or other
appropriate instrument of transfer, endorsed in blank by the recipient.
Notwithstanding anything in the foregoing to the contrary, in lieu of the
issuance of certificates for any shares of Restricted Stock during the
applicable Restriction Period, a “book entry” (i.e., a computerized or manual
entry) may be made in the records of the Company, or its designated agent, as
the Board, in its discretion, may deem appropriate, to evidence the ownership of
such shares of Restricted Stock in the name of the applicable Restricted Stock
Participant. Such records of the Company or such agent shall, absent manifest
error, be binding on all Restricted Stock Participants hereunder. The holding of
shares of Restricted Stock by the Company or its agent, or the use of book
entries to evidence the ownership of shares of Restricted Stock, in accordance
with this Section 6(f), shall not affect the rights of Restricted Stock
Participants as owners of their shares of Restricted Stock, nor affect the
Restriction Period applicable to such shares under the Plan or the Restricted
Stock Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)  Dividends. A Restricted Stock Participant who holds outstanding shares of
Restricted Stock shall not be entitled to any dividends paid thereon, other than
dividends in the form of the Company’s stock.
 
(h)  Expiration of Restriction Period. A Restricted Stock Participant’s shares
of Restricted Stock shall become free of the foregoing restrictions on the
earlier of a Change in Control or the expiration of the applicable Restriction
Period, and the Company shall, subject to Sections 8(a) and 8(b), then deliver
stock certificates evidencing such Stock to such Restricted Stock Participant.
Such certificates shall be freely transferable, subject to any market black-out
periods which may be imposed by the Company from time to time or insider trading
policies to which the Restricted Stock Participant may at the time be subject.
 
(i)  Substitution of Restricted Stock Awards. The Board may accept the surrender
of outstanding shares of Restricted Stock (to the extent that the Restriction
Period or other restrictions applicable to such shares have not yet lapsed) and
grant new Restricted Stock Awards in substitution for such Restricted Stock.
 
7.  TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.
 
(a) Restricted Stock Unit Award Agreement. Each Restricted Stock Unit Award
shall be evidenced by a Restricted Stock Unit Agreement in substantially the
form attached hereto as Annex C or such other form as may be approved by the
Board. Each Restricted Stock Unit Agreement shall be executed by the Company and
the Restricted Stock Unit Participant to whom such Restricted Stock Unit Award
has been granted, unless the Restricted Stock Unit Agreement provides otherwise;
two or more Restricted Stock Unit Awards granted to a single Restricted Stock
Unit Participant may, however, be combined in a single Restricted Stock Unit
Agreement. A Restricted Stock Unit Agreement shall not be a precondition to the
granting of a Restricted Stock Unit Award; however, no person shall be entitled
to receive any shares of Stock pursuant to a Restricted Stock Unit Award unless
and until the Restricted Stock Unit Participant to whom the Restricted Stock
Unit Award shall have been granted (i) shall have executed and delivered to the
Company a Restricted Stock Unit Agreement or other instrument evidencing the
Restricted Stock Unit Award, unless such Restricted Stock Unit Agreement
provides otherwise, (ii) has satisfied the applicable federal, state, local
and/or foreign income and employment withholding tax liability with respect to
the shares of Stock which vest or become issuable under the Restricted Stock
Unit Award and (iii) has otherwise complied with all the other applicable terms
and conditions of the Restricted Stock Unit Award.
 
(b) Restricted Stock Unit Awards Subject to Plan. All Restricted Stock Unit
Awards under the Plan shall be subject to all the applicable provisions of the
Plan, including the following terms and conditions, and to such other terms and
conditions not inconsistent therewith, as the Board shall determine and which
are set forth in the applicable Restricted Stock Unit Agreement.
 
(i)    The Restricted Stock Units subject to a Restricted Stock Unit Award shall
entitle the Restricted Stock Unit Participant to receive the shares of Stock
underlying those Units upon the attainment of designated performance goals or
the satisfaction of specified employment or service requirements or upon the
expiration of a designated time period following the attainment of such goals or
the satisfaction of the applicable service period. The Board shall have the
discretionary authority to determine the performance milestones or service
period required for the vesting of the Restricted Stock Units and the date or
dates when the shares of Stock which vest under those Restricted Stock Units are
actually to be issued. The Board may alternatively provide the Restricted Stock
Unit Participant with the right to elect the issue date or dates for the shares
of Stock which vest under his or her Restricted Stock Unit Award. The issuance
of vested shares under the Restricted Stock Unit Award may be deferred to a date
following the termination of the Restricted Stock Unit Participant’s employment
or service with the Company and its Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)   The Restricted Stock Unit Participant shall not have any stockholder
rights with respect to the shares of Stock subject to his or her Restricted
Stock Unit Award until that Award vests and the shares of Stock are actually
issued thereunder. However, dividend-equivalent units may, in the sole
discretion of the Board, be paid or credited, either in cash or in actual or
phantom shares of Stock, on one or more outstanding Restricted Stock Units,
subject to such terms and conditions as the Board may deem appropriate.
 
(iii)  An outstanding Restricted Stock Unit Award shall automatically terminate,
and no shares of Stock shall actually be issued in satisfaction of that Award,
if the performance goals or service requirements established for such Award are
not attained or satisfied. The Board, however, shall have the discretionary
authority to issue vested shares of Stock under one or more outstanding
Restricted Stock Unit Awards as to which the designated performance goals or
service requirements have not been attained or satisfied.
 
(iv)   Service requirements for the vesting of Restricted Stock Unit Awards may
include service as an Employee, Consultant or non-employee Director.
 
(c) No Cash Payment. Restricted Stock Unit Awards shall not require any cash
payment from the Restricted Stock Unit Participant to whom such Restricted Stock
Unit Award is made, either at the time such Award is made or at the time any
shares of Stock become issuable under that Award. However, the issuance of such
shares shall be subject to the Restricted Stock Unit Participant’s satisfaction
of all applicable federal, state, local and/or foreign income and employment
withholding taxes.
 
(d) Transferability. The Restricted Stock Unit Participant who receives a
Restricted Stock Unit Award shall not be permitted to sell, transfer, pledge,
assign, encumber or otherwise dispose of his or her interest in such Award or
the underlying shares of Stock, whether by operation of law or otherwise, and
such Award shall not be made subject to execution, attachment or similar
process. Any attempt by such Restricted Stock Unit Participant to do so shall
constitute the immediate and automatic forfeiture of such Restricted Stock Unit
Award. Notwithstanding the foregoing, any shares of Stock which vest under the
Restricted Stock Unit Agreement but which remain unissued at the time of the
Restricted Stock Unit Participant’s death shall be issued to the beneficiary
most recently named by such Restricted Stock Unit Participant in a written
designation thereof filed with the Company, or, in lieu of any such surviving
beneficiary, as designated by the Restricted Stock Unit Participant by will or
by the laws of descent and distribution. In the event such vested shares of
Stock are to be issued to the executors, administrators, heirs or distributees
of the estate of a deceased Restricted Stock Unit Participant, or his or her
designated beneficiary, in any such case pursuant to the terms and conditions of
the Plan and the applicable Restricted Stock Unit Agreement and in accordance
with such terms and conditions as may be specified from time to time by the
Board, the Company shall be under no obligation to effect such issuance unless
and until the Board is satisfied that each person to receive such Stock is the
duly appointed legal representative of the deceased Restricted Stock Unit
Participant’s estate or the proper legatee or distributee thereof or the named
beneficiary of such Restricted Stock Unit Participant.
 
(e) Forfeiture of Restricted Stock Units. If the Restricted Stock Unit
Participant’s Continuous Status as an Employee, Director or Consultant
terminates for any reason, all of the Restricted Stock Units subject to his or
her outstanding Restricted Stock Unit Awards shall, to the extent not vested at
that time, be forfeited, and no shares of Stock shall be issued pursuant to
those forfeited Restricted Stock Units, unless the Board has provided in the
Restricted Stock Unit Agreement or in an employment or consulting agreement with
the Restricted Stock Unit Participant that no such forfeiture shall occur, or
the Board, in its sole discretion, otherwise determines to waive such
forfeiture.
 
(f) Issuance of Stock Certificates. Each Restricted Stock Unit Participant who
becomes entitled to an issuance of shares of Stock following the vesting of his
or her Restricted Stock Unit Award shall, subject to Sections 8(a) and 8(b), be
issued one or more stock certificates for those shares. Subject to such Sections
8(a) and 8(b), each such stock certificate shall be registered in the name of
the Restricted Stock Unit Participant and shall be freely transferable, subject
to any market black-out periods which may be imposed by the Company from time to
time or insider trading policies to which the Restricted Stock Unit Participant
may at the time be subject.
 
 
10

--------------------------------------------------------------------------------

 
 
8.  CONDITIONS ON EXERCISE OF OPTIONS AND ISSUANCE OF SHARES.
 
(a) Securities Law Compliance. The Plan, the grant of Options and Restricted
Stock or Restricted Stock Unit Awards thereunder, the exercise of Options
thereunder and the obligation of the Company to issue shares of Stock on the
exercise of Options, at the expiration of the applicable Restriction Period for
Restricted Stock or upon the occurrence of the designated issuance date for
shares of Stock subject to vested Restricted Stock Units, shall be subject to
all applicable Federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required, in the
opinion of the Board. Options may not be exercised, Restricted Stock and
Restricted Stock Unit Awards may not be granted, and shares of Stock may not be
issued if any such action would constitute a violation of any applicable
federal, state or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. No Option may be exercised unless (i) a registration statement
under the Securities Act shall at the time of exercise of the Option be in
effect with respect to the shares issuable upon exercise of the Option or (ii)
in the opinion of legal counsel to the Company, the shares issuable upon
exercise of the Option may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
No Stock may be issued in connection with a Restricted Stock or Restricted Stock
Unit Award unless (i) a registration statement under the Securities Act shall at
the time of issuance of the Stock be in effect with respect to the shares of
Stock to be issued or (ii) in the opinion of legal counsel to the Company, the
shares of Stock to be issued on expiration of the applicable Restriction Period
or upon the designated issuance date for vested Restricted Stock Units may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares hereunder shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of any
Option and the issuance of any Stock in connection with a Restricted Stock or
Restricted Stock Unit Award, the Company may require the Optionee or the
Restricted Stock or Restricted Stock Unit Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
 
(b) Investment Representations. The Company may require any Optionee or a
Restricted Stock or Restricted Stock Unit Participant, or any person to whom an
Option or Restricted Stock or Restricted Stock Unit Award is transferred, as a
condition of exercising such Option or receiving shares of Stock pursuant to
such Restricted Stock or Restricted Stock Unit Award, to (A) give written
assurances satisfactory to the Company as to such person’s knowledge and
experience in financial and business matters or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters, and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option or receiving such Stock, and (B) to give written
assurances satisfactory to the Company stating that such person is acquiring the
Stock for such person’s own account and not with any present intention of
selling or otherwise distributing the Stock. The foregoing requirements, and any
assurances given pursuant to such requirements, shall not apply if (1) the
issuance of the Stock has been registered under a then currently effective
registration statement under the Securities Act, or (2) counsel for the Company
determines as to any particular requirement that such requirement need not be
met in the circumstances under the then applicable securities laws. The Company
may, with the advice of its counsel, place such legends on stock certificates
issued under the Plan as the Company deems necessary or appropriate to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Stock.
 
9.  ADJUSTMENTS ON CERTAIN EVENTS.
 
(a) No Effect on Powers of Board or Shareholders. The existence of the Plan and
any Options or any Restricted Stock or Restricted Stock Unit Awards granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Company or any of its subsidiaries, any merger or consolidation
of the Company or a subsidiary of the Company, any issue of debt, preferred or
prior preference stock ahead of or affecting Stock, the authorization or
issuance of additional shares of Stock, the dissolution or liquidation of the
Company or its subsidiaries, any sale or transfer of all or part of its assets
or business or any other corporate act or proceeding.
 
 
11

--------------------------------------------------------------------------------

 
 
(b) Changes in Control.
 
(i)    Options. Each Option Agreement shall provide that in the event that the
Company is subject to a Change in Control:
 
(A) immediately prior thereto all outstanding Options shall be automatically
accelerated and become immediately exercisable as to all of the shares of Stock
covered thereby, notwithstanding anything to the contrary in the Plan or the
Option Agreement; and
 
(B) the Board may, in its discretion, and on such terms and conditions as it
deems appropriate, by resolution adopted by the Board or by the terms of any
agreement of sale, merger or consolidation giving rise to the Change in Control,
provide that, without Optionee’s consent, the shares subject to an Option may
(1) continue as an immediately exercisable Option of the Company (if the Company
is the surviving corporation), (2) be assumed as immediately exercisable Options
by the surviving corporation or its parent, (3) be substituted by immediately
exercisable options granted by the surviving corporation or its parent with
substantially the same terms for the Option, or (4) be cancelled after payment
to the Optionee of an amount in cash or other consideration delivered to
stockholders of the Company in the transaction resulting in a Change in Control
of the Company equal to the total number of shares subject to the Option
multiplied by the remainder of (i) the amount per share to be received by
holders of the Company’s Stock in the sale, merger or consolidation, minus (ii)
the exercise price per share of the shares subject to the Option.
 
(ii)  Restricted Stock Awards. Each Restricted Stock Agreement shall provide
that, immediately prior to a Change in Control, all restrictions imposed by the
Board on any outstanding Restricted Stock Award shall be automatically canceled,
the Restriction Period applicable to all outstanding Restricted Stock Awards
shall immediately terminate, and such Restricted Stock Awards shall be fully
vested, subject to the Restricted Stock Participant’s satisfaction of all
applicable federal, state, local and/or foreign income and employment
withholding taxes. Any applicable performance goals shall be deemed achieved at
not less than the target level, notwithstanding anything to the contrary in the
Plan or the Restricted Stock Agreement.
 
(iii) Restricted Stock Unit Awards. Each Restricted Stock Unit Agreement shall
provide that, immediately upon a Change in Control, the Restricted Stock Units
subject to such Agreement shall automatically vest in full, and the shares
subject to those vested Restricted Stock Units shall be issued, notwithstanding
any deferred issuance date otherwise in effect at the time for such shares,
subject to the Restricted Stock Unit Participant’s satisfaction of all
applicable federal, state, local and/or foreign income and employment
withholding taxes. Accordingly, all performance milestones or service
requirements in effect for those Restricted Stock Units shall be deemed to have
been fully achieved or completed, notwithstanding anything to the contrary in
the Plan or the Restricted Stock Unit Agreement.
 
(c) Adjustment Of Shares. The aggregate number, class and kind of shares of
stock available for issuance under the Plan, the aggregate number, class and
kind of shares of stock as to which Restricted Stock or Restricted Stock Unit
Awards may be granted, the limitation set forth in Section 4(c) on the number of
shares of Stock that may be issued by a single officer under the Plan, the
number, class and kind of shares under each outstanding Restricted Stock or
Restricted Stock Unit Award, the exercise price of each Option and the number of
shares purchasable on exercise of such Option shall be appropriately adjusted by
the Board in its discretion to preserve the benefits or potential benefits
intended to be made available under the Plan or with respect to any outstanding
Options or any outstanding Restricted Stock or Restricted Stock Unit Awards or
otherwise necessary to reflect any such change, if the Company shall (i) pay a
dividend in, or make a distribution of, shares of Stock (or securities
convertible into, exchangeable for or otherwise entitling a holder thereof to
receive Stock), or evidences of indebtedness or other property or assets, on
outstanding Stock, (ii) subdivide the outstanding shares of Stock into a greater
number of shares, (iii) combine the outstanding shares of Stock into a smaller
number of shares or (iv) issue any shares of its capital stock in a
reclassification of the Stock (including any such reclassification in connection
with a consolidation or merger in which the Company is the resulting
corporation). An adjustment made pursuant to this Section 9(c) shall, in the
case of a dividend or distribution, be made as of the record date therefor and,
in the case of a subdivision, combination or reclassification, be made as of the
effective date thereof. In case of any adjustment pursuant to this Section 9(c)
with respect to an Option, the total number of shares and the number of shares
or other units of such other securities purchasable on exercise of the Option
immediately prior thereto shall be adjusted so that the Optionee shall be
entitled to receive at the same aggregate purchase price the number of shares of
Stock and the number of shares or other units of such other securities that the
Optionee would have owned or would have been entitled to receive immediately
following the occurrence of any of the events described above had the Option
been exercised in full immediately prior to the occurrence (or applicable record
date) of such event. If, as a result of any adjustment pursuant to this Section
9(c), the Optionee shall become entitled to receive shares of two or more
classes or series of securities of the Company, the Board shall equitably
determine the allocation of the adjusted exercise price between or among shares
or other units of such classes or series and shall notify the Optionee of such
allocation. Any new or additional shares or securities received by a Restricted
Stock Participant shall be subject to the same terms and conditions, including
the Restriction Period, as related to the original Restricted Stock Award.
 
 
12

--------------------------------------------------------------------------------

 
 
(d) Receipt of Assets Other Than Stock. If at any time, as a result of an
adjustment made pursuant to this Section 9, an Optionee or a Restricted Stock or
Restricted Stock Unit Participant shall become entitled to receive any shares of
capital stock or shares or other units of other securities or property or assets
other than Stock, the number of such other shares or units so receivable on any
exercise of the Option or expiration of the Restriction Period or the designated
issuance date for the securities subject to vested Restricted Stock Units shall
be subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the shares of Stock
in this Section 9, and the provisions of this Plan with respect to the shares of
Stock shall apply, with necessary changes in points of detail, on like terms to
any such other shares or units.
 
(e) Fractional Shares. All calculations under this Section 9 shall be, in the
case of exercise price, rounded up to the nearest cent or, in the case of
shares, rounded down to the nearest one-hundredth of a share, but in no event
shall the Company be obligated to issue any fractional share.
 
(f) Inability to Prevent Acts Described in Section 9; Uniformity of Actions Not
Required. No Optionee and no Restricted Stock or Restricted Stock Unit
Participant shall have or be deemed to have any right to prevent the
consummation of the acts described in this Section 9 affecting the number of
shares of Stock subject to any Option or any Restricted Stock or Restricted
Stock Unit Award held by the Optionee or the Restricted Stock or Restricted
Stock Unit Participant. Any actions or determinations by the Board under this
Section 9 need not be uniform as to all outstanding Options or outstanding
Restricted Stock or Restricted Stock Unit Awards, and need not treat all
Optionees or all Restricted Stock or Restricted Stock Unit Participants
identically.
 
10.  TAX WITHHOLDING OBLIGATIONS.
 
(a) General Authorization. The Company is authorized to take whatever actions
are necessary and proper to satisfy all obligations of Optionees and Restricted
Stock and Restricted Stock Unit Participants (including, for purposes of this
Section 10, any other person entitled to exercise an Option or receive shares of
Stock pursuant to a Restricted Stock or Restricted Stock Unit Award under the
Plan) for the payment of all federal, state, local and/or foreign taxes in
connection with any Option grant or exercise, any Restricted Stock Award or any
Stock issuance pursuant to a vested Restricted Stock Unit Award (including, but
not limited to, actions pursuant to the following Section 10(b)).
 
(b) Withholding Requirement and Procedure.
 
(i)  Options. Whenever the Company proposes or is required to issue or transfer
shares of Stock with respect to an Option, the Company shall have the right to
require the grantee to remit to the Company an amount sufficient to satisfy any
federal, state and/or local withholding tax requirements prior to the delivery
of any certificate or certificates for such shares, including, for each Optionee
who is an Employee, the employee portion of the FICA (Social Security and
Medicare) taxes. Alternatively, the Company may issue or transfer such shares
net of the number of shares sufficient to satisfy the minimum withholding tax
requirements. For withholding tax purposes, the shares of Stock shall be valued
on the date the withholding obligation is incurred.
 
(ii)  Restricted Stock. Each Restricted Stock Participant shall, no later than
the date as of which the value of the Restricted Stock Award first becomes
includible in the gross income of the Restricted Stock Participant for income
tax purposes, pay to the Company in cash, or make arrangements satisfactory to
the Company regarding payment to the Company of, any taxes of any kind required
by law to be withheld with respect to the Stock or other property subject to
such Restricted Stock Award, including, for each Restricted Stock Participant
who is an Employee, the employee portion of the FICA (Social Security and
Medicare) taxes applicable to the shares of Stock or other property. No Stock
shall be delivered to a Restricted Stock Participant with respect to a
Restricted Stock Award until such payment or arrangement has been made. The
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment of any kind otherwise due to such Restricted Stock
Participant. Notwithstanding the above, the Board may, in its discretion and
pursuant to procedures approved by the Board, permit the Restricted Stock
Participant to elect withholding by the Company of Stock or other property
otherwise deliverable to such Restricted Stock Participant pursuant to his or
her Restricted Stock Award, provided, however, that the amount of any Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state and/or local tax purposes, including payroll taxes, that are
applicable to supplemental taxable income in full or partial satisfaction of
such tax obligations, based on the Fair Market Value of the Stock on the payment
date.
 
 
13

--------------------------------------------------------------------------------

 
 
(c) Section 83(b) Election. If a Restricted Stock Participant makes an election
under Code Section 83(b), or any successor section thereto, to be taxed with
respect to a Restricted Stock Award as of the date of transfer of the Restricted
Stock rather than as of the date or dates on which the Restricted Stock
Participant would otherwise be taxable under Code Section 83(a), such Restricted
Stock Participant shall deliver a copy of such election to the Company
immediately after filing such election with the Internal Revenue Service.
Neither the Company nor any of its affiliates shall have any liability or
responsibility relating to or arising out of the filing or not filing of any
such election or any defects in its construction.
 
(d) Restricted Stock Units. Each Restricted Stock Unit Participant shall comply
with the following tax withholding requirements:
 
(i)  Income Taxes. The Restricted Stock Unit Participant shall no later than the
date as of which the shares of Stock which vest under his or her vested
Restricted Stock Unit Award first becomes includible in his or her gross income
for income tax purposes, pay to the Company in cash, or make arrangements
satisfactory to the Company regarding payment to the Company of, any income
taxes required by law to be withheld with respect to the Stock or other property
issuable pursuant to such vested Restricted Stock Unit Award.
 
(ii) Employment Taxes. Any Restricted Stock Unit Participant who is an Employee
shall be liable for the payment of the employee portion of the FICA (Social
Security and Medicare) taxes applicable to the shares of Stock subject to his or
her Restricted Stock Unit Award at the time those shares vest. The FICA taxes
shall be based upon the Fair Market Value of the shares of Stock on the date
those shares vest under the Restricted Stock Unit Award.
 
 No Stock shall be delivered to a Restricted Stock Unit Participant with respect
to a Restricted Stock Unit Award until such income and employment withholding
taxes have been collected. The Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Restricted Stock Unit Participant. Notwithstanding the above, the
Board may, in its discretion and pursuant to procedures approved by the Board,
permit the Restricted Stock Unit Participant to satisfy the federal, state and
local income withholding taxes applicable to the issued shares of Stock,
together with any FICA withholding taxes due at the time of such Stock issuance,
by having the Company withhold shares of Stock (based on the Fair Market Value
of the Stock on the issuance date) or other property otherwise deliverable to
such Restricted Stock Unit Participant in settlement of his or her vested
Restricted Stock Unit Award, provided, however, that the amount of any Stock so
withheld shall not exceed the amount necessary to satisfy the Company’s required
income tax withholding obligations using the minimum statutory withholding rates
for federal, state and/or local tax purposes, that are applicable to
supplemental taxable income
 
11.  AMENDMENT, TERMINATION OR SUSPENSION OF THE PLAN.
 
(a) Amendment, Termination or Suspension of Plan. The Board, at any time and
from time to time, may terminate, amend or modify the Plan; provided, however,
that to the extent necessary and desirable to comply with any applicable law,
regulation, or stock exchange rule, the Company shall obtain stockholder
approval of any Plan amendment in such a manner and to such a degree as
required; provided further, however, that unless otherwise required by law or
specifically provided herein, no such termination, amendment or alteration shall
be made that would materially impair the previously accrued rights of any
Optionee or any Restricted Stock or Restricted Stock Unit Participant with
respect to his or her Option or his or her Restricted Stock or Restricted Stock
Unit Award without his or her written consent.
 
 
14

--------------------------------------------------------------------------------

 
 
(b) Amendment of Options and Restricted Stock and Restricted Stock Unit
Awards. The Board may amend the terms of any Option or any Restricted Stock or
Restricted Stock Unit Award previously granted, including any Option Agreement
or any Restricted Stock or Restricted Stock Unit Agreement, retroactively or
prospectively, but no such amendment shall materially impair the previously
accrued rights of any Optionee or any Restricted Stock or Restricted Stock Unit
Participant with respect to any such Option or any Restricted Stock or
Restricted Stock Unit Award without his or her written consent.
 
(c) Automatic Termination of Plan. Unless sooner terminated, the Plan shall
terminate on the date that the aggregate the total number of shares of Stock
subject to the Plan have been issued pursuant to the Plan’s provisions, and no
shares covered by a Restricted Stock Award are any longer subject to any
Restriction Period.
 
12.  RIGHTS OF EMPLOYEES, DIRECTORS, CONSULTANTS AND OTHER PERSONS.
 
Neither this Plan nor any Options or Restricted Stock or Restricted Stock Unit
Awards shall confer on any Optionee, Restricted Stock or Restricted Stock Unit
Participant or other person:
 
(a) Any rights or claims under the Plan except in accordance with the provisions
of the Plan and the applicable agreement;
 
(b) Any right with respect to continuation of employment by the Company or any
Subsidiary or engagement as a Consultant or Director, nor shall they interfere
in any way with the right of the Company or any Subsidiary that employs or
engages an Optionee or a Restricted Stock or Restricted Stock Unit Participant
to terminate that person’s employment or engagement at any time with or without
cause.
 
(c) Any right to be selected to participate in the Plan or to be granted an
Option or a Restricted Stock or Restricted Stock Unit Award; or
 
(d) Any right to receive any bonus, whether payable in cash or in Stock, or in
any combination thereof, from the Company or its subsidiaries, nor be construed
as limiting in any way the right of the Company or its subsidiaries to
determine, in its sole discretion, whether or not it shall pay any employee or
consultant bonus, and, if so paid, the amount thereof and the manner of such
payment.
 
13.  COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT.
 
So long as a class of the Company’s equity securities is registered under
Section 12 of the Exchange Act, the Company intends that the Plan shall comply
in all respects with Rule 16b-3. If during such time any provision of this Plan
is found not to be in compliance with Rule 16b-3, that provision shall be deemed
to have been amended or deleted as and to the extent necessary to comply with
Rule 16b-3, and the remaining provisions of the Plan shall continue in full
force and effect without change. All transactions under the Plan during such
time shall be executed in accordance with the requirements of Section 16 of the
Exchange Act and the applicable regulations promulgated thereunder.
 
14.  LIMITATION OF LIABILITY AND INDEMNIFICATION.
 
(a) Contractual Liability Limitation. Any liability of the Company or its
subsidiaries to any Optionee or any Restricted Stock or Restricted Stock Unit
Participant with respect to any Option or any Restricted Stock or Restricted
Stock Unit Award shall be based solely on contractual obligations created by the
Plan and the Option Agreements and the Restricted Stock or Restricted Stock Unit
Agreements outstanding thereunder.
 
(b) Indemnification. In addition to such other rights of indemnification as they
may have as Directors or officers, Directors and officers to whom authority to
act for the Board or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.
 
 
15

--------------------------------------------------------------------------------

 
 
15.  MISCELLANEOUS
 
(a) Effective Date. The effective date of the Plan shall be the date the Plan is
approved by the stockholders of the Company or such later date as shall be
determined by the Board.
 
(b) Acceptance of Terms and Conditions of Plan  By accepting any benefit under
the Plan, each Optionee and each Restricted Stock or Restricted Stock Unit
Participant and each person claiming under or through such Optionee or such
Restricted Stock or Restricted Stock Unit Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
all of the terms and conditions of the Plan and any action taken under the Plan
by the Company, the Board or the Committee, in any case in accordance with the
terms and conditions of the Plan.
 
(c) No Effect on Other Arrangements. Neither the adoption of the Plan nor
anything contained herein shall affect any other compensation or incentive plans
or arrangements of the Company or its subsidiaries, or prevent or limit the
right of the Company or any subsidiary to establish any other forms of
incentives or compensation for their Employees, Directors or Consultants or
grant or assume restricted stock or other rights otherwise than under the Plan.
 
(d) Choice of Law. The Plan shall be governed by and construed in accordance
with the laws of the State of California, without regard to such state’s
conflict of law provisions, and, in any event, except as superseded by
applicable Federal law.
 
 
16

--------------------------------------------------------------------------------

 
 
Annex A
 
NONQUALIFIED STOCK OPTION AGREEMENT
 
Dear __________________:
 
Waste Connections, Inc. (the “Company”), pursuant to its Second Amended and
Restated 2004 Equity Incentive Plan (as amended and restated) (the “Plan”), has
granted to you an option to purchase shares of the common stock of the Company
(“Stock”). This option is not intended to qualify and will not be treated as an
“incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
The grant under this Nonqualified Stock Option Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Employees, Directors and Consultants.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.
 
The option granted hereunder is subject to and governed by the following terms
and conditions:
 
1.  Award Date: ____________
 
2.  Number of Shares Subject to Option: ____________
 
3.  Vesting Schedule. Subject to the limitations herein and in the Plan, this
option shall become exercisable (vest) as follows:
 

 

 
Number of Shares
(Installment)
 
Date of Earliest Exercise
(Vesting)
 
                         

 
 
 
The installments provided for are cumulative. Each such installment that becomes
exercisable shall remain exercisable until expiration or earlier termination of
the option.
 
4.  Exercise Price.
 
(a) The exercise price of this option is $__________ per share.
 
(b) Payment of the exercise price per share is due in full in cash (including
check) on exercise of all or any part of each installment that has become
exercisable by you; provided that, if at the time of exercise the Stock is
publicly traded and quoted regularly in the Wall Street Journal, payment of the
exercise price, to the extent permitted by the Company and applicable statutes
and regulations, may be made by having the Company withhold shares of Stock
issuable on such exercise, by delivering shares of Stock already owned by you,
by cashless exercise described in Section 5(d) of the Plan and complying with
its provisions, or by delivering a combination of such forms of payment. Such
Stock (i) shall be valued at its Fair Market Value at the close of business on
the date of exercise, (ii) if originally acquired from the Company, must have
been held for the period required to avoid a charge to the Company’s reported
earnings, and (iii) must be owned free and clear of any liens, claims,
encumbrances or security interests.
 
 
Annex A: Page 1

--------------------------------------------------------------------------------

 
 
5.  Partial or Early Exercise.
 
(a) Subject to the provisions of this Agreement, you may elect at any time
during your Continuous Status as an Employee, Director or Consultant to exercise
this option as to any part or all of the shares subject to this option at any
time during the term hereof, including, without limitation, a time prior to the
date of earliest exercise (vesting) stated in paragraph 3 hereof; provided that:
 
(i)     a partial exercise of this option shall be deemed to cover first vested
shares and then unvested shares next vesting;
 
(ii)    any shares so purchased that shall not have vested as of the date of
exercise shall be subject to the purchase option in favor of the Company as
described in the Early Exercise Stock Purchase Agreement available from the
Company; and
 
(iii)   you shall enter into an Early Exercise Stock Purchase Agreement in the
form available from the Company with a vesting schedule that will result in the
same vesting as if no early exercise had occurred.
 
(b)  The election provided in this paragraph 5 to purchase shares on the
exercise of this option prior to the vesting dates shall cease on termination of
your Continuous Status as an Employee, Director or Consultant and may not be
exercised from or after the date thereof.
 
6. Fractional Shares. This option may not be exercised for any number of shares
that would require the issuance of anything other than whole shares.
 
7. Securities Law Compliance. Notwithstanding anything to the contrary herein,
this option may not be exercised if the issuance of shares of Stock upon
exercise would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed. In
addition, this option may not be exercised unless (a) a registration statement
under the Securities Act shall at the time of exercise of the option be in
effect with respect to the shares issuable upon exercise of the option or (b) in
the opinion of legal counsel to the Company, the shares issuable upon exercise
of the option may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares hereunder shall relieve the Company
of any liability in respect of the failure to issue or sell such shares as to
which such requisite authority shall not have been obtained. As a condition to
the exercise of any option, the Company may require the Optionee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
 
8. Term. The term of this option commences on the date hereof and, unless sooner
terminated as set forth below or in the Plan, terminates on _______________
(which date shall be no more than five years from the award date in Section 1 of
this Agreement). In no event may this option be exercised on or after the date
on which it terminates. This option shall terminate prior to the expiration of
its term on the date of termination of your Continuous Status as an Employee,
Director or Consultant for any reason or for no reason, unless:
 
(a) such termination is due to your retirement or Disability and you do not die
within the three months after such termination, in which event the option shall
terminate on the earlier of the termination date set forth above or six months
after such termination of your Continuous Status as an Employee, Director or
Consultant; or
 
(b) such termination is due to your death, or such termination is due to your
retirement or Disability and you die within three months after such termination,
in which event the option shall terminate on the earlier of the termination date
set forth above or the first anniversary of your death.
 
Notwithstanding any of the foregoing provisions to the contrary however, this
option may be exercised following termination of your Continuous Status as an
Employee, Director or Consultant only as to that number of shares as to which it
shall have been exercisable under Section 2 of this Agreement on the date of
such termination.
 
 
Annex A: Page 2

--------------------------------------------------------------------------------

 
 
9. Conditions on Exercise.
 
(a) This option may be exercised, to the extent specified above, by delivering a
notice of exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to Section 7 of
the Plan.
 
(b) By exercising this option you agree that the Company (or a representative of
the underwriters) may, in connection with an underwritten registration of the
offering of any securities of the Company under the Exchange Act, require that
you not sell or otherwise transfer or dispose of any shares of Stock or other
securities of the Company during such period (not to exceed 180 days) following
the effective date (the “Effective Date”) of the registration statement of the
Company filed under the Exchange Act as may be requested by the Company or the
representative of the underwriters. For purposes of this restriction, you will
be deemed to own securities which (A) are owned directly or indirectly by you,
including securities held for your benefit by nominees, custodians, brokers or
pledgees, (B) may be acquired by you within sixty days of the Effective Date,
(C) are owned directly or indirectly, by or for your brothers or sisters
(whether by whole or half blood), spouse, ancestors and lineal descendants, or
(D) are owned, directly or indirectly, by or for a corporation, partnership,
estate or trust of which you are a shareholder, partner or beneficiary, but only
to the extent of your proportionate interest therein as a shareholder, partner
or beneficiary thereof. You further agree that the Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such period.
 
10. Adjustments on Certain Events.
 
(a) In the event that the Company is subject to a Change in Control:
 
(i)    immediately prior thereto this option shall be automatically accelerated
and become immediately exercisable as to all of the shares of Stock covered
hereby, notwithstanding anything to the contrary in the Plan or this Agreement;
and
 
(ii)   the Board may, in its discretion, and on such terms and conditions as it
deems appropriate, by resolution adopted by the Board or by the terms of any
agreement of sale, merger or consolidation giving rise to the Change in Control,
provide that, without Optionee’s consent, the shares subject to this option may
(A) continue as an immediately exercisable option of the Company (if the Company
is the surviving corporation), (B) be assumed as immediately exercisable options
by the surviving corporation or its parent, (C) be substituted by immediately
exercisable options granted by the surviving corporation or its parent with
substantially the same terms for this option, or (D) be cancelled after payment
to Optionee of an amount in cash or other consideration delivered to
stockholders of the Company in the transaction resulting in a Change in Control
of the Company equal to the total number of shares subject to this option
multiplied by the remainder of (1) the amount per share to be received by
holders of the Company’s Stock in the sale, merger or consolidation, minus (2)
the exercise price per share of the shares subject to this option.
 
(b) The exercise price shall be subject to adjustment from time to time in the
event that the Company shall (i) pay a dividend in, or make a distribution of,
shares of Stock (or securities convertible into, exchangeable for or otherwise
entitling a holder thereof to receive Stock), or evidences of indebtedness or
other property or assets, on outstanding Stock, (ii) subdivide the outstanding
shares of Stock into a greater number of shares, (iii) combine the outstanding
shares of Stock into a smaller number of shares or (iv) issue any shares of its
capital stock in a reclassification of the Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the resulting corporation). An adjustment made pursuant to this
Section 10(b) shall, in the case of a dividend or distribution, be made as of
the record date therefor and, in the case of a subdivision, combination or
reclassification, be made as of the effective date thereof. In any such case,
the total number of shares and the number of shares or other units of such other
securities purchasable on exercise of the option immediately prior thereto shall
be adjusted so that the Optionee shall be entitled to receive at the same
aggregate purchase price the number of shares of Stock and the number of shares
or other units of such other securities that the Optionee would have owned or
would have been entitled to receive immediately following the occurrence of any
of the events described above had the option been exercised in full immediately
prior to the occurrence (or applicable record date) of such event. If, as a
result of any adjustment pursuant to this Section 10(b), the Optionee shall
become entitled to receive shares of two or more classes or series of securities
of the Company, the Board shall equitably determine the allocation of the
adjusted exercise price between or among shares or other units of such classes
or series and shall notify the Optionee of such allocation.
 
 
Annex A: Page 3

--------------------------------------------------------------------------------

 
 
(c) If at any time, as a result of an adjustment made pursuant to this Section
10, the Optionee shall become entitled to receive any shares of capital stock or
shares or other units of other securities or property or assets other than
Stock, the number of such other shares or units so receivable on any exercise of
the option shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
shares of Stock in this Section 10, and the provisions of this Agreement with
respect to the shares of Stock shall apply, with necessary changes in points of
detail, on like terms to any such other shares or units.
 
(d) All calculations under this Section 10 shall be, in the case of exercise
price, rounded up to the nearest cent or, in the case of shares subject to this
option, rounded down to the nearest one-hundredth of a share, but in no event
shall the Company be obligated to issue any fractional share on any exercise of
the option.
 
11. Non-Transferability. This option is generally not transferable, except by
will or by the laws of descent and distribution, unless the Company expressly
permits a transfer, such as to a trust or other entity for estate planning
purposes. Unless the Company approves such a transfer, this option is
exercisable during your life only by you.
 
12. Rights of Optionee. This Agreement is not an employment contract and nothing
in this Agreement shall be deemed to create in any way whatsoever any obligation
on your part to continue in the employ of the Company, or of the Company to
continue your employment with the Company. If this option is granted to you in
connection with your performance of services as a Consultant, references to
employment, Employee and similar terms shall be deemed to include the
performance of services as a Consultant; provided that no rights as an Employee
shall arise by reason of the use of such terms.
 
13. Tax Withholding Obligations. Whenever the Company proposes or is required to
issue or transfer shares of Stock to you with respect to an Option, the Company
shall have the right to require you to remit to the Company an amount sufficient
to satisfy any Federal, state or local withholding tax requirements, including
your applicable share of any employment taxes, prior to the delivery of any
certificate or certificates for such shares. Alternatively, the Company may
issue or transfer such shares net of the number of shares sufficient to satisfy
the withholding tax requirements. For withholding tax purposes, the shares of
Stock shall be valued on the date the withholding obligation is incurred.
 
14. Notice. Any notice or other communication to be given under or in connection
with this Agreement or the Plan shall be given in writing and shall be deemed
effectively given on receipt or, in the case of notices from the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the address specified below or at such other address as you may hereafter
designate by notice to the Company.
 
15. Agreement Subject to Plan. This Agreement is subject to all provisions of
the Plan, a copy of which is attached hereto and made a part of this Agreement,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.
 

  WASTE CONNECTIONS, INC.          
 
By
        Ronald J. Mittelstaedt       Chairman and Chief Executive Officer  

 
 
Annex A: Page 4

--------------------------------------------------------------------------------

 
 
ATTACHMENTS:
 
Waste Connections, Inc. Second Amended and Restated 2004 Equity Incentive Plan
(as amended and restated)
Notice of Exercise
 
 
Annex A: Page 5

--------------------------------------------------------------------------------

 
 
The undersigned:
 
(a)  Acknowledges receipt of the foregoing Nonqualified Stock Option Agreement
and the attachments referenced therein and understands that all rights and
liabilities with respect to the option granted under the Agreement are set forth
in such Agreement and the Plan; and
 
(b)  Acknowledges that as of the date of grant set forth in such Agreement, the
Agreement sets forth the entire understanding between the undersigned optionee
and the Company and its Subsidiaries regarding the acquisition of Stock pursuant
to the option and supersedes all prior oral and written agreements on that
subject with the exception of (i) the options, if any, previously granted and
delivered to the undersigned under stock option plans of the Company, and (ii)
the following agreements only:
 
NONE: _____________________
                             (Initial)
 
OTHER:
_____________________________

 
 
_____________________________

 
 
_____________________________

 
 

 
____________________________________
 
OPTIONEE
       
Address:
_________________________
         
_________________________
     


 
 
Annex A: Page 6

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
Waste Connections, Inc.
35 Iron Circle, Suite 200
Folsom, CA 95630-8589               Date of Exercise: __________
 
Ladies and Gentlemen:
 
This constitutes notice under my Nonqualified Stock Option Agreement that I
elect to purchase the number of shares of Common Stock (“Stock”) of Waste
Connections, Inc. (the “Company”) for the price set forth below.
 


 
Option Agreement dated:
_____________________________________
   
Number of shares as to which option is exercised:
_____________________________________
   
Certificates to be issued in name of:
_____________________________________
   
Total exercise price:
$____________________________________
   
Cash payment delivered herewith:
$____________________________________
   
Value of _____________shares
of ________________common
stock delivered herewith:(1)
$____________________________________
   

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Waste Connections, Inc. Second Amended and
Restated 2004 Equity Incentive Plan (as amended and restated) or the Option
Agreement, and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.
 
I hereby represent, warrant and agree with respect to the shares of Stock of the
Company that I am acquiring by this exercise of the option (the “Shares”) that,
if required by the Company (or a representative of the underwriters) in
connection with an underwritten registration of the offering of any securities
of the Company under the Securities Act, I will not sell or otherwise transfer
or dispose of any shares of Stock or other securities of the Company during such
period (not to exceed 180 days) following the effective date of the registration
statement of the Company filed under the Securities Act (the “Effective Date”)
as may be requested by the Company or the representative of the underwriters.
For purposes of this restriction, I will be deemed to own securities that (i)
are owned, directly or indirectly by me, including securities held for my
benefit by nominees, custodians, brokers or pledgees; (ii) may be acquired by me
within sixty days of the Effective Date; (iii) are owned directly or indirectly,
by or for my brothers or sisters (whether by whole or half blood), spouse,
ancestors and lineal descendants; or (iv) are owned, directly or indirectly, by
or for a corporation, partnership, estate or trust of which I am a shareholder,
partner or beneficiary, but only to the extent of my proportionate interest
therein as a shareholder, partner or beneficiary thereof. I further agree that
the Company may impose stop-transfer instructions with respect to securities
subject to this restriction until the end of such period.
 
                    Very truly yours,
 
_______________
 
(1)
Shares must meet the public trading requirements set forth in the Options
Agreement. Shares must be valued in accordance with the terms of the option
being exercised, must have been owned for the minimum period required in the
Option Agreement, and must be owned free and clear of any liens, claims,
encumbrances or security interests. Certificates must be endorsed or accompanied
by an executed assignment separate from certificate.

 
 
Annex A: Page 7

--------------------------------------------------------------------------------

 
 
Annex B
 
RESTRICTED STOCK AGREEMENT
 
Dear _____________:
 
Waste Connections, Inc. (the “Company”), pursuant to its Second Amended and
Restated 2004 Equity Incentive Plan (as amended and restated) (the “Plan”) has
granted to you an award of Restricted Stock (“Award”) in shares of common stock
of the Company (“Stock”). The Restricted Stock will be issued to you subject to
restrictions on transfer and otherwise, which will lapse over the Restricted
Period, provided that you maintain Continuous Status as an Employee, Director or
Consultant.
 
The grant under this Restricted Stock Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Employees, Directors and Consultants.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.
 
The Award granted hereunder is subject to and governed by the following terms
and conditions:
 
        1.
Award Date:_______________.

 
        2.
Number of Shares Subject to Award:_______________.

 
        3.
Purchase Price. The purchase price for each share of Stock awarded by this
Agreement is $__________.

 
        4.
Vesting Schedule. The Award of Restricted Stock shall be deemed non-forfeitable
and such Stock shall no longer be considered Restricted Stock on the earlier of
a Change in Control or the expiration of the Restriction Period on the following
dates with respect to the following percentages of the total shares of
Restricted Stock awarded, and the Company shall, within a reasonable time and
subject to Section 5, deliver stock certificates evidencing such Stock to you:

 
(a) Schedule of Expiration of Restriction Period. The overall restriction
period, which begins on the date of the grant of the Award and ends on the
__________ anniversary of the grant of the Award (the “Restriction Period”),
expires in __________ equal phases:
 


 
Date
Restriction Period Expires with
Respect to the Following
Percentage of Total Shares of
Restricted Stock Awarded
On grant
0%
As of __________, 20__ (first anniversary of grant)
__%
[As of __________, 20__ (second anniversary of grant)]
[__%]
[As of __________, 20__ (third anniversary of grant)]
[__%]
[As of __________, 20__ (fourth anniversary of grant)]
[__%]

 
 
Annex B: Page 1

--------------------------------------------------------------------------------

 
 
(b) Forfeiture of Restricted Stock. If, during the Restriction Period, your
Continuous Status as an Employee, Director or Consultant terminates for any
reason, you will forfeit any shares of Restricted Stock as to which the
Restriction Period has not yet expired.
 
5.   Conditions on Awards. Notwithstanding anything to the contrary herein:
 
(a) Securities Law Compliance. Awards may not be granted and shares of stock may
not be issued if either such action would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system on which the Stock
may then be listed. In addition, no Stock may be issued unless (a) a
registration statement under the Securities Act shall at the time of issuance of
the Stock be in effect with respect to the shares of Stock to be issued or (b)
in the opinion of legal counsel to the Company, the shares of Stock to be issued
on expiration of the applicable Restriction Period may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the issuance of any Stock, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
 
(b) Investment Representation. The Company may require you, or any person to
whom an Award is transferred, as a condition of receiving shares of Stock
pursuant to such Award, to (A) give written assurances satisfactory to the
Company as to your knowledge and experience in financial and business matters or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters, and that you
are capable of evaluating, alone or together with the purchaser representative,
the merits and risks of receiving such Stock, and (B) to give written assurances
satisfactory to the Company stating that you are acquiring the Stock for your
own account and not with any present intention of selling or otherwise
distributing the Stock. The foregoing requirements, and any assurances given
pursuant to such requirements, shall not apply if (1) the issuance of the Stock
has been registered under a then currently effective registration statement
under the Securities Act, or (2) counsel for the Company determines as to any
particular requirement that such requirement need not be met in the
circumstances under the then applicable securities laws.
 
6.   Non-Transferability of Award. During the Restriction Period stated herein,
you shall not sell, transfer, pledge, assign, encumber or otherwise dispose of
the Restricted Stock whether by operation of law or otherwise and shall not make
such Restricted Stock subject to execution, attachment or similar process. Any
attempt by you to do so shall constitute the immediate and automatic forfeiture
of such Award. Notwithstanding the foregoing, you may designate the payment or
distribution of the Award (or any portion thereof) after your death to the
beneficiary most recently named by you in a written designation thereof filed
with the Company, or, in lieu of any such surviving beneficiary, as designated
by you by will or by the laws of descent and distribution. In the event any
Award is to be paid or distributed to the executors, administrators, heirs or
distributees of your estate, or to your beneficiary, in any such case pursuant
to the terms and conditions of the Plan and in accordance with such terms and
conditions as may be specified from time to time by the Committee, the Company
shall be under no obligation to issue Stock thereunder unless and until the
Committee is satisfied that the person or persons to receive such Stock is the
duly appointed legal representative of your estate or the proper legatee or
distributee thereof or your named beneficiary.
 
7.   Adjustments on Certain Events.
 
(a) Changes in Control. Immediately prior to a Change in Control, all
restrictions imposed by the Committee on any outstanding Award shall be
immediately automatically canceled, the Restriction Period shall immediately
terminate and the Award shall be fully vested, notwithstanding anything to the
contrary in the Plan or the Agreement.
 
(b) Adjustment of Shares. The number, class and kind of shares under the Award
shall be appropriately adjusted by the Committee in its discretion to preserve
the benefits or potential benefits intended to be made available under the Plan
or with respect to the Award or otherwise necessary to reflect any such change,
if the Company shall (i) pay a dividend in, or make a distribution of, shares of
Stock (or securities convertible into, exchangeable for or otherwise entitling a
holder thereof to receive Stock), or evidences of indebtedness or other property
or assets, on outstanding Stock, (ii) subdivide the outstanding shares of Stock
into a greater number of shares, (iii) combine the outstanding shares of Stock
into a smaller number of shares or (iv) issue any shares of its capital stock in
a reclassification of the Stock (including any such reclassification in
connection with a consolidation or merger in which the Company is the resulting
corporation). An adjustment made pursuant to this Section 7(b) shall, in the
case of a dividend or distribution, be made as of the record date therefor and,
in the case of a subdivision, combination or reclassification, be made as of the
effective date thereof. Any new or additional shares or securities that you
receive are subject to the same terms and conditions, including the Restriction
Period, as related to the original Award.
 
 
Annex B: Page 2

--------------------------------------------------------------------------------

 
 
(c) Receipt of Assets other than Stock. If at any time, as a result of an
adjustment made pursuant to this Section 7, you shall become entitled to receive
any shares of capital stock or shares or other units of other securities or
property or assets other than Stock, the number of such other shares or units so
receivable on expiration of the Restriction Period shall be subject to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the shares of Stock in this
Section 7, and the provisions of this Agreement with respect to the shares of
Stock shall apply, with necessary changes in points of detail, on like terms to
any such other shares or units.
 
(d) Fractional Shares. All calculations under this Section 7 shall be made to
the nearest cent or to the nearest one-hundredth of a share, as the case may be,
but in no event shall the Company be obligated to issue any fractional share.
 
(e) Inability to Prevent Acts Described in Section 7; Uniformity of Actions Not
Required. No Restricted Stock Participant shall have or be deemed to have any
right to prevent the consummation of the acts described in this Section 7
affecting the number of shares of Stock subject to any Award held by the
Restricted Stock Participant. Any actions or determinations by the Committee
under this Section 7 need not be uniform as to all outstanding Awards, and need
not treat all Restricted Stock Participants identically.
 
8.   Rights of Restricted Stock Participant. This Plan and the Awards shall not
confer on you or any other person:
 
(a)  Any rights or claims under the Plan except in accordance with the
provisions of the Plan and the applicable agreement;
 
(b)  Any right with respect to continuation of employment or a consulting or
directorship arrangement with the Company or any Subsidiary, nor shall they
interfere in any way with the right of the Company or any Subsidiary that
employs you or engages you as a consultant or director to terminate your
employment or consulting or directorship arrangement at any time with or without
cause;
 
(c)  Any right to be selected to participate in the Plan or to be granted an
Award; or
 
(d)  Any right to receive any bonus, whether payable in cash or in Stock, or in
any combination thereof, from the Company or its subsidiaries, nor be construed
as limiting in any way the right of the Company or its subsidiaries to
determine, in its sole discretion, whether or not it shall pay any employee,
consultant or director bonuses, and, if so paid, the amount thereof and the
manner of such payment.
 
9.   Tax Withholding Obligations.
 
(a) Withholding Requirement and Procedure. You shall (and in no event shall
Stock be delivered to you with respect to an Award until), no later than the
date as of which the value of the Award first becomes includible in your gross
income for income tax purposes, pay to the Company in cash, or make arrangements
satisfactory to the Company, as determined in the Committee’s discretion,
regarding payment to the Company of, any taxes of any kind required by law to be
withheld with respect to the Stock or other property subject to such Award,
including your applicable share of any employment taxes, and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to you. Notwithstanding the above, the
Committee may, in its discretion and pursuant to procedures approved by the
Committee, permit you to elect withholding by the Company of Stock or other
property otherwise deliverable to you pursuant to your Award, provided, however,
that the amount of any Stock so withheld shall not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for Federal, state and/or local tax purposes,
including payroll taxes, that are applicable to supplemental taxable income in
full or partial satisfaction of such tax obligations, based on the Fair Market
Value of the Stock on the payment date.
 
 
Annex B: Page 3

--------------------------------------------------------------------------------

 
 
(b) Section 83(b) Election. If you make an election under Code Section 83(b), or
any successor section thereto, to be taxed with respect to an Award as of the
date of transfer of the Restricted Stock rather than as of the date or dates on
which you would otherwise be taxable under Code Section 83(a), you shall deliver
a copy of such election to the Company immediately after filing such election
with the Internal Revenue Service. Neither the Company nor any of its affiliates
shall have any liability or responsibility relating to or arising out of the
filing or not filing of any such election or any defects in its construction.
 
10. Notice. Any notice or other communication to be given under or in connection
with this Agreement or the Plan shall be given in writing and shall be deemed
effectively given on receipt or, in the case of notices from the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the address specified below or at such other address as you may hereafter
designate by notice to the Company.
 
11. Agreement Subject to Plan. This Agreement is subject to all provisions of
the Plan, a copy of which is attached hereto and made a part of this Agreement,
and is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall control.
 

  WASTE CONNECTIONS, INC.          
 
By
        Ronald J. Mittelstaedt       Chairman and Chief Executive Officer  

 
 
ATTACHMENT:
 
Waste Connections, Inc. Second Amended and Restated 2004 Equity Incentive Plan
(as amended and restated)
 
 
Annex B: Page 4

--------------------------------------------------------------------------------

 
 
The undersigned:
 
(a)  Acknowledges receipt of the foregoing Restricted Stock Award Agreement and
the attachments referenced therein and understands that all rights and
liabilities with respect to the Award granted under the Agreement are set forth
in such Agreement and the Plan; and
 
(b)  Acknowledges that as of the date of the Award set forth in such Agreement,
the Agreement sets forth the entire understanding between the undersigned
participant and the Company and it Subsidiaries regarding the acquisition of
Stock pursuant to the Award and supersedes all prior oral and written agreements
on that subject.
 
 
 

 
____________________________________
 
RESTRICTED STOCK PARTICIPANT
       
Address:
_________________________
         
_________________________
     


 
 
Annex B: Page 5

--------------------------------------------------------------------------------

 
 
Annex C
 
RESTRICTED STOCK UNIT AGREEMENT
 
Dear _______________:
 
Waste Connections, Inc. (the “Company”) is pleased to inform you that you have
been awarded Restricted Stock Units under the Company’s Second Amended and
Restated 2004 Equity Incentive Plan (as amended and restated) (the “Plan”). The
units will entitle you to receive shares of the Company’s common stock in a
series of installments over your period of continued service with the Company.
Each Restricted Stock Unit represents the right to receive one share of the
Company’s common stock (“Common Stock”) on the vesting date of that unit. Unlike
a typical stock option program, the shares will be issued to you as a bonus for
your continued service over the vesting period, without any cash payment
required from you. However, you must pay the applicable income and employment
withholding taxes (described below) when due.
 
The award under this Restricted Stock Unit Agreement (the “Agreement”) is in
connection with and in furtherance of the Company’s compensatory benefit plan
for participation of the Company’s Employees, Directors and Consultants.
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Plan.
 
This Agreement sets the number of shares of the Common Stock subject to your
award, the applicable vesting schedule for the issuance of those shares, and the
remaining terms and conditions governing your award (the “Award”).
 

  Award Date: _______________        
Number of Shares Subject to Award:
________________ shares of the Company’s common stock (the “Shares”).
     
 
Vesting Schedule:
The Shares will vest and become issuable in a series of ____________ (___)
successive equal annual installments upon your completion of each year of
Continuous Status as an Employee, Director or Consultant over the ____________
(___) year period measured from the Award Date. However, no Shares which vest in
accordance with such schedule will actually be issued until you satisfy all
applicable income and employment withholding taxes.

 
Other important features of your Award may be summarized as follows:
 
1. Forfeitability: Should your Continuous Status as an Employee, Director or
Consultant cease for any reason prior to vesting in one or more Shares subject
to your Award, then your Award will be cancelled with respect to those unvested
Shares and the number of your Restricted Stock Units will be reduced
accordingly, and you will cease to have any right or entitlement to receive any
Shares under those cancelled units.
 
2. Transferability: Prior to your actual receipt of the Shares in which you vest
under your Award, you may not transfer any interest in your Award or the
underlying Shares or pledge or otherwise hedge the sale of those Shares,
including (without limitation) any short sale, put or call option or any other
instrument tied to the value of those Shares. Any attempt by you to do so will
result in an immediate forfeiture of the Restricted Stock Units awarded to you
hereunder. However, your right to receive any Shares which have vested under
your Restricted Stock Units but which remain unissued at the time of your death
may be transferred pursuant to the provisions of your will or the laws of
inheritance or to your designated beneficiary following your death. In the event
the Shares which vest hereunder are to be issued to the executors,
administrators, heirs or distributees of your estate or to your designated
beneficiary, the Company shall be under no obligation to effect such issuance
unless and until the Committee is satisfied that the person to receive those
Shares is the duly appointed legal representative of your estate or the proper
legatee or distributee thereof or your named beneficiary.
 
 
Annex C: Page 1

--------------------------------------------------------------------------------

 
 
Any Shares issued to you pursuant to the terms of this Agreement may not be sold
or transferred in contravention of (i) any market black-out periods the Company
may impose from time to time or (ii) the Company’s insider trading policies to
the extent applicable to you.
 
3. Adjustments: The number, class and kind of securities subject to your
Restricted Stock Units hereunder shall be appropriately adjusted by the
Committee in its discretion to preserve the benefits or potential benefits
intended to be made available under the Plan or with respect to those Restricted
Stock Units or as otherwise necessary to reflect any such change, if the Company
shall (i) pay a dividend in, or make a distribution of, shares of Common Stock
(or securities convertible into, exchangeable for or otherwise entitling a
holder thereof to receive such Common Stock), or evidences of indebtedness or
other property or assets, on the outstanding Common Stock, (ii) subdivide the
outstanding shares of Common Stock into a greater number of shares, (iii)
combine the outstanding shares of Common Stock into a smaller number of shares
or (iv) issue any shares of its capital stock in a reclassification of such
Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the resulting corporation). An
adjustment made pursuant to this Section 3 shall, in the case of a dividend or
distribution, be made as of the record date therefor and, in the case of a
subdivision, combination or reclassification, be made as of the effective date
thereof.
 
4. Federal Income Taxation: You will recognize ordinary income for federal
income tax purposes on the date the Shares subject to your Award vest, and you
must satisfy the income tax withholding obligation applicable to that income.
The amount of your taxable income will be equal to the closing selling price per
share of Common Stock on the New York Stock Exchange on the vesting date times
the number of Shares which vest on that date.
 
5. FICA Taxes: You will be liable for the payment of the employee share of the
FICA (Social Security and Medicare) taxes applicable to the Shares subject to
your Award at the time those shares vest. FICA taxes will be based on the
closing selling price of the shares on the New York Stock Exchange on the date
those Shares vest under your Award.
 
6.      Withholding Taxes: You must pay all applicable federal, state and local
income and employment withholding taxes when due.
 
(a)           The Company shall collect the applicable federal, state and local
income and employment withholding taxes with respect to the vested Shares
through an automatic Share withholding procedure pursuant to which the Company
will withhold, immediately as the Shares vest under the Award, a portion of
those vested Shares with a fair market value (measured as of the vesting date)
equal to the amount of such withholding taxes  (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Company‘s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes, including payroll taxes, that are applicable to supplemental
taxable income. You shall be notified in writing in the event such Share
Withholding Method is no longer available.
 
(b)           Should any Shares vest under the Award at a time the Share
Withholding Method is not available, then the applicable federal, state and
local income and employment withholding taxes shall be collected from you
through either of the following alternatives:
 
-      your delivery of a separate check payable to the Company in the amount of
such withholding taxes, or
 
-      the use of the proceeds from a next-day sale of the Shares issued to you;
provided and only if (i) such a sale is permissible under the Company’s trading
policies governing the sale of Common Stock, (ii) you make an irrevocable
commitment, on or before the vesting date for those Shares, to effect such sale
of the Shares and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002.
 
 
Annex C: Page 2

--------------------------------------------------------------------------------

 
 
7. Stockholder Rights: You will not have any stockholder rights, including
voting rights and actual dividend rights, with respect to the Shares subject to
your Award until you become the record holder of those Shares following their
actual issuance to you and your satisfaction of the applicable withholding
taxes.
 
8. Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Common Stock at a time when unissued shares of such Common Stock are subject to
your Award, then the number of Shares at that time subject to your Award will
automatically be increased by an amount determined in accordance with the
following formula, rounded down to the nearest whole share:
 
X = (A x B)/C, where
 

 
X
=
the additional number of Shares which will become subject to your Award by
reason of the cash dividend;
 
A
=
the number of unissued Shares subject to this Award as of the record date for
such dividend;
 
B
=
the per Share amount of the cash dividend; and
 
C
=
the closing selling price per share of Common Stock on the New York Stock
Exchange on the payment date of such dividend.

 
The additional Shares resulting from such calculation will be subject to the
same terms and conditions as the unissued Shares to which they relate under your
Award.
 
9. Change in Control: In the event of a Change in Control, the vesting of the
Shares subject to your Award will accelerate in full immediately upon such
Change in Control and the shares subject to your Award shall be issued, subject
to your satisfaction of all applicable federal, state, local and/or foreign
income and employment withholding taxes.
 
10. Securities Law Compliance: No Shares will be issued pursuant to your Award
if such issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system on which the Common Stock may then be
listed. In addition, no Shares will be issued unless:  (a) a registration
statement under the Securities Act is in effect at that time with respect to the
Shares to be issued; or (b) in the opinion of legal counsel to the Company,
those Shares may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act. The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any Shares hereunder shall relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority shall not have been obtained. As a condition to the issuance
of any Shares, the Company may require you to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
 
11. Notice: Any notice or other communication to be given under or in connection
with this Agreement or the Plan shall be given in writing and shall be deemed
effectively given on receipt or, in the case of notices from the Company to you,
five days after deposit in the United States mail, postage prepaid, addressed to
you at the address specified below or at such other address as you may hereafter
designate by notice to the Company.
 
12. Remaining Terms: The remaining terms and conditions of your Award are
governed by the Plan, and your Award is also subject to all interpretations,
amendments, rules and regulations which may from time to time be adopted under
the Plan. Along with this Agreement, you also received a copy of the official
prospectus summarizing the principal features of the Plan. Please review the
plan prospectus carefully so that you fully understand your rights and benefits
under your Award and the limitations, restrictions and vesting provisions
applicable to the Award. In the event of any conflict between the provisions of
this Agreement and those of the Plan, the provisions of the Plan shall be
controlling.
 
 
Annex C: Page 3

--------------------------------------------------------------------------------

 
 
13. Limitations: Nothing in this Agreement or the Plan shall confer on you or
any other person:
 
(a)  Any rights or claims under the Plan except in accordance with the
provisions of the Plan and the applicable agreement;
 
(b)  Any right with respect to continuation of employment or a consulting or
directorship arrangement with the Company or any Subsidiary, nor shall they
interfere in any way with the right of the Company or any Subsidiary that
employs you or engages you as a consultant or director to terminate your
employment or consulting or directorship arrangement at any time, with or
without cause;
 
(c)  Any right to be selected to participate in the Plan or to be granted an
Award; or
 
(d)  Any right to receive any bonus, whether payable in cash or in Common Stock,
or in any combination thereof, from the Company or its Subsidiaries, nor be
construed as limiting in any way the right of the Company or its Subsidiaries to
determine, in its sole discretion, whether or not it shall pay any employee,
consultant or director bonuses, and, if so paid, the amount thereof and the
manner of such payment.
 
Please execute the Acknowledgment section below to indicate your acceptance of
the terms and conditions of your Award.
 

  WASTE CONNECTIONS, INC.          
 
By
        Ronald J. Mittelstaedt       Chairman and Chief Executive Officer  

 
 
Annex C: Page 4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
I hereby acknowledge and accept the foregoing terms and conditions of the
restricted stock unit award evidenced hereby. I further acknowledge and agree
that the foregoing sets forth the entire understanding between the Company and
me regarding my entitlement to receive the shares of the Company’s common stock
subject to such award and supersedes all prior oral and written agreements on
that subject.
 

 
SIGNATURE: ___________________________________
      PRINTED NAME: ______________________________       DATED:
____________________________________, 200_            
Address:
_________________________
         
_________________________
     


 
Annex C: Page 5
 